DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 37, 39, 41, 43-47, 50-60, 63, 65-67 and 69; and cancellation of claims 40 and 42 are noted.

Response to Arguments
Applicant’s arguments, in summary, are directed to addressing the formality issues raised in the previous office action.
In this regard, the office notes that most of the claim objections and rejections under 35 USC 112(b) and (d) have been resolved by amendment. However, several have not been adequately addressed and are repeated below. Additionally, claim amendments have raised a few new issues.

Claim Objections
Claims 38 and 63 are objected to because of the following informalities:  
Claim 38: “the converted feed stream (product mixture)” should be amended to delete “(product mixture)”, consistent with the amendment to claim 37.
Claim 63: “andbutyl acrylate” is a typo of –and butyl acrylate—(space between “and” and “butyl”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-39, 41 and 43-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the depressurized product mixture" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Note that Applicant chose “converted feed stream” over “product mixture” in the amendment.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claim 41 recites the broad recitation “weight ratio...is in the range 0.01 to 2.0”, and the claim also recites “or 0.01 to 1.0” which are the narrower statements of the range/limitation
claim 65 recites the broad recitation “concentration…in the range of 100 to 20000 ppm”, and the claim also recites “or in the range of 150 to 8000 ppm” which are the narrower statements of the range/limitation 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 43 recites the limitation "the separators" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 37 does not set forth separators associated with the further separation step.
Regarding claim 47, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Allowable Subject Matter
The claims are considered to contain allowable subject matter, but require overcoming the numerous issues set forth above.
The following is a re-statement of reasons for the indication of allowable subject matter, as discussed in the previous office action:  
The prior art does not teach or suggest the separation and purification process as instantly claimed. In particular, the features regarding an acidifying agent being added to the washing agent(s) comprising water, wherein the acidifying agent comprises CO2 containing process gas, are considered to patentably distinguish the instant claimed process over the prior art.
Iversen (WO 2015/092773) is considered to be the closest prior art. Iversen discloses a process comprising:
processing a feed stream comprising carbonaceous material at a pressure of at least 150 bar and a temperature of at least 370°C to produce a product mixture (see p. 4, last paragraph);
cooling the product mixture to a temperature below 200°C (see p. 4, last paragraph);
depressurizing the product mixture to a pressure in the range of 1 to 70 bars (see p. 4, last paragraph; paragraph connecting pp. 12-13);
flashing the product mixture in a flash separator at a pressure in the range 50 to 70 bar (see paragraph connecting pp. 14-15; p. 19, 2nd paragraph)
separating the depressurized product mixture into a gas phase, an oil phase, and a water phase in a first phase separator (see p. 15, 2nd and 3rd paragraphs); and
separating the oil phase from the first phase separator in a second phase separator (i.e. “at least one further separation step”) (see p. 15, 3rd and 4th paragraphs).
Flash separation results in separation of a gas phase comprising a substantial amount of CO2. However, Iversen does not disclose or suggest adding the CO2 to a washing agent, which together are thereafter added to the oil phase subjected to the further separation step(s), as required by the instant claims. Rather, Iversen discloses condensing the CO2 and storing the liquid CO2 in a storage tank, which may be used for production of algae or enhanced oil recovery. Residual gas may be used for producing heat for heating the process (see p. 18, second paragraph).
There does not appear to be any suggestion or motivation in the prior art which would lead one of ordinary skill to modify the Iversen process in such a way as to arrive at the claimed embodiment, entailing adding CO2 containing process gas to a washing agent comprising water and then mixing with the oil phase for further purification and separation.
Other relevant prior art references include: Schinski et al (US 2009/0218062); Iversen (US 2014/0099691); Iverson (US 2014/0128646); and Iversen (WO 2015/169319); none of which overcome the deficiencies of the above discussed reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Renee Robinson/Primary Examiner, Art Unit 1772